United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.G., Appellant
and
DEPARMENT OF THE ARMY, ABERDEEN
PROVING GROUND, Aberdeen, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-981
Issued: December 4, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 4, 2012 appellant filed a timely appeal from a March 6, 2012 decision of the
Office of Workers’ Compensation Programs (OWCP) suspending her compensation. Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly suspended appellant’s compensation benefits for
failure to submit an EN1032 form when requested.
FACTUAL HISTORY
On January 20, 1993 appellant, then a 49-year-old motor vehicle operator supervisor,
sustained a left ankle strain when she twisted her ankle while walking down steps. OWCP
accepted the claim for left ankle sprain and left disrupted posterior ankle ligament and authorized
1

5 U.S.C. § 8101 et seq.

surgery, which occurred on November 15, 1993. It subsequently accepted reflex sympathetic
dystrophy syndrome. Appellant received wage-loss compensation and medical benefits.
On January 11, 2012 OWCP asked appellant to complete a Form CA-1032 within 30
days to provide information regarding her earnings from the prior reporting period. Appellant
was advised that her benefits would be suspended pursuant to 20 C.F.R. § 10.528 if a completed
CA-1032 form was not received by OWCP within 30 days. No response was received.
By decision dated March 6, 2012, OWCP suspended appellant’s wage-loss benefits
effective March 11, 2012 because she did not submit a complete Form CA-1032, as requested. It
informed her that, when she completed the CA-1032 form, her compensation would be restored
retroactively from the date of suspension.2
LEGAL PRECEDENT
FECA authorizes the Secretary of Labor to require a partially disabled employee to report
his or her earnings from employment or self-employment, by affidavit or otherwise, in the
manner and at the times the Secretary specifies.3
Under section 10.528 of OWCP’s implementing federal regulations, an employee in
receipt of compensation benefits must complete an affidavit as to any work or activity indicating
an ability to work which the employee has performed for the prior 15 months.4 If an employee
who is required to file such a report fails to do so within 30 days of the date of the request, his or
her right to compensation for wage loss is suspended until OWCP receives the requested report.5
At that time, OWCP will reinstate compensation retroactive to the date of suspension if the
employee remains entitled to compensation.6
ANALYSIS
OWCP requested that appellant submit an EN1032 form with respect to her employment
activity performed for the prior 15 months. It requested the information by letter dated
January 11, 2012 and advised her to submit the form within 30 days or her compensation could
be suspended. The record establishes that appellant did not respond prior to March 6, 2012.
Based on the evidence of record, OWCP properly suspended appellant’s compensation
effective March 11, 2012 pursuant to 20 C.F.R. § 10.528.
2

The Board notes that appellant submitted a completed Form CA-1032 with her appeal. The Board may only
review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R. § 501.2(c)(1);
M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
3

5 U.S.C. § 8106(c).

4

20 C.F.R. § 10.528.

5

See Lucille A. Pettaway, 55 ECAB 228 (2004); Demetrius Beverly, 53 ECAB 305 (2002).

6

Supra note 4.

2

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly suspended appellant’s compensation benefits based
on her failure to timely submit a completed EN1032 form when requested.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 6, 2012 is affirmed.
Issued: December 4, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

3

